Citation Nr: 1035830	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a nervous disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that reopened and denied the Veteran's claim.  In 
October 2008, the Board found that new and material evidence had 
been submitted to reopen the Veteran's claim and remanded the 
claim for further development.

In June 2009, the Veteran appears to have requested a reopening 
of his previously denied claim for service connection for 
bilateral hearing loss.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action.


FINDING OF FACT

The medical evidence does not demonstrate that the Veteran's 
acquired psychiatric disorder was incurred in or aggravated by 
his active service, or that any psychosis manifested to a 
compensable degree within one year following his separation from 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including a nervous disorder and anxiety disorder, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.30, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In August 2002 and June 2005, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of any 
person, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  In June 2009 and July 2010, the Veteran submitted 
additional evidence in support of his claim followed by an August 
2010 waiver of initial consideration of this evidence by the RO.  
Thus, a supplemental statement of the case was not required.  
38 C.F.R. § 19.37 (2009).

The Veteran notified of what type of information and evidence he 
needed to substantiate a claim for an increased rating in 
November 2008 should his service connection claim be granted.  
Therefore, the Veteran has actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  The 
Veteran submitted partial records from the Social Security 
Administration (SSA) that indicate that he is in receipt of 
benefits for chronic obstructive pulmonary insufficiency and 
malignant neoplasm of the prostate.  Accordingly, the Board finds 
that the records are not relevant to the current appeal and VA is 
under no duty to obtain any additional SSA records.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Pursuant to the 
Board's October 2008 remand, a VA examination pertinent to the 
Veteran's claim was obtained in March 2009 and a review of that 
report of examination shows that all subjective and objective 
findings necessary for evaluation of the Veteran's claim were 
observed and recorded.  Thus, the examination appears complete 
and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that VA substantially complied with the Board's 
remand directives in further developing the Veteran's claim.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999).  Therefore, the available records and medical 
evidence have been obtained in order to an make adequate 
determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for psychosis if manifest to a degree of 10 percent or 
more within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  No compensation shall be paid, however, 
if the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Congenital or developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2009).  Mere congenital or 
developmental defects; absent, displaced, or supernumerary parts; 
refractive error of the eye; personality disorder; and mental 
deficiency are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2009).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. §  3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  In order to qualify for service connection, the 
Veteran must establish, by clear medical evidence, that his 
alcohol or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not due 
to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2009).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for an acquired psychiatric disorder.

The Veteran contends that he has an acquired psychiatric disorder 
that is related to his service.  Specifically, he contends that 
during service he was in a motor pool and that his primary duty 
was that of transport support which entailed picking up and 
transporting body bags that arrived from Vietnam.  He alleges 
that he became frightened of imminent death due to the amount of 
body bags he saw which led to periods of absence without leave 
during service.  The Veteran also alleges that he began drinking 
a few weeks after basic training and that he was verbally abused 
and constantly told that he was stupid during service.

The Veteran's service medical records include a May 1969 report 
that indicates a diagnosis of situational stress reaction.  
Service personnel records show a military occupational specialty 
of trainee and indicate that the Veteran was absent without leave 
on six occasions in 1969.  In February 1970, the Veteran's 
discharge from service was recommended due to his poor ability to 
adapt, poor motivation, and performance.

Private treatment records show a diagnosis of alcohol abuse in 
March 1998.  In July 2004, the Veteran complained of situational 
stress during service.  His physician opined that he appeared to 
be suffering from separation anxiety and used alcohol to self-
medicate.

On VA examination in April 2005, the Veteran was diagnosed with a 
history of adjustment disorder with mixed emotional features not 
found on examination.

In December 2008, the Veteran underwent a private PTSD 
examination, at which time he presented with a history of service 
in a motor pool that transported soldiers.   He contended that he 
was responsible for transporting body bags that arrived from 
Vietnam and that when he picked up the bags he had a mortal sense 
of fear that he could one day be in one of those bags.  The 
Veteran was diagnosed with chronic and severe PTSD, rule out 
depressive disorder, recurrent severe with psychotic features, 
and rule out bipolar disorder.  The Veteran's PTSD stressor was 
listed as marital stress and the psychiatrist indicated that the 
Veteran was unable to maintain his marital relationship. 

In October 2008, the Board remanded the Veteran's claim for an 
opinion as to whether he had any psychiatric disorder that was 
related to his service.  Pursuant to the Board's remand, the 
Veteran was afforded a VA examination in March 2009, at which 
time he was diagnosed with alcohol dependence in full sustained 
remission.  The examiner opined that he did not have a diagnosis 
of PTSD or any other psychiatric disorder that was related to his 
service.  Rather, the examiner opined that the Veteran had a 
significant impairment in his intellectual functioning that 
seemed to have been present since his service.

The Board recognizes that the record shows diagnoses of several 
psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  However, that Veteran's post-service medical records are 
negative for any evidence of a psychiatric disorder or psychosis 
within one year of separation from active duty.  In fact, the 
post-service medical records are negative for an acquired 
psychiatric disorder until many years after separation.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  While the medical evidence shows that the Veteran 
now suffers from a significant impairment in his intellectual 
functioning, the preponderance of the evidence does not show that 
any psychiatric disorder was incurred in or aggravated during 
service, or that any psychosis manifested within one year of 
separation from active duty.  Furthermore, the record includes a 
competent VA opinion that it is less likely than not that any 
psychiatric disorder is related to the Veteran's service.  There 
is no contrary opinion of record.  In addition, on VA examination 
in March 2009 the examiner opined that the Veteran has a 
significant impairment in his intellectual functioning that seems 
to have been present since his service.  However, mental 
deficiency is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).  In the absence of competent 
medical evidence linking any current acquired psychiatric 
disorder to service, including a nervous disorder and anxiety 
disorder, service connection must be denied.
With respect to the Veteran's claim for service connection for 
alcohol abuse as secondary to a psychiatric disorder, the Board 
notes that secondary service connection presupposes the existence 
of an established service-connected disability.  In this case, 
the Veteran is not service-connected for a psychiatric disorder.  
Thus, there can be no secondary service connection for any 
condition allegedly due to a psychiatric disorder.  Where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As there is no legal basis for an award of secondary service 
connection for alcohol abuse, the claim for secondary-service 
connection must be denied as a matter of law.

The Veteran and his spouse have attributed his acquired 
psychiatric disorder to his to his service.  However, as 
laypersons, neither the Veteran nor his spouse is competent to 
give a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App.  492 (1992) (layperson is generally not capable of opining 
on matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994) . 
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, psychiatric disorders are not subject to lay 
diagnoses.  The Veteran can report that he is sad or depressed.  
However, those are subjective symptoms and not readily 
identifiable or apparent as clinical disorders in the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Neither the Veteran nor his spouse have 
the medical expertise to discern the nature of any current 
acquired psychiatric disorder, including a nervous disorder and 
anxiety disorder, nor do they have the medical expertise to 
provide an opinion regarding the etiology.  In sum, the issue 
does not involve a simple diagnosis.  While the Veteran and his 
spouse are competent to report that he has been diagnosed with a 
nervous disorder and anxiety disorder, as noted, neither is 
competent to provide a medical opinion regarding the etiology.  
While the Veteran and his spouse purport that his symptoms 
support a diagnosis of a nervous disorder and anxiety disorder, 
their statements alone are not competent to provide the medical 
nexus.  Thus, their lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board ultimately finds the medical evidence to be 
more persuasive than the lay contentions of the Veteran and his 
spouse as to the etiology of his acquired psychiatric disorder.

The Board is aware of the amendments to 38 C.F.R. § 3.304 
regarding service connection for PTSD.  75 Fed. Reg. 39843 (July 
13, 2010).  However, the Board finds that those amendments are 
not applicable to this case because the evidence does not show 
that a diagnosis of PTSD "related to the Veteran's fear of 
hostile military or terrorist activity" is warranted.  Although 
the Veteran claims PTSD as a result of transporting the remains 
of dead soldiers, a VA psychiatrist did not diagnose PTSD based 
upon that claimed stressor, which has not been verified.  
Although the private examiner diagnosed PTSD, the VA examining 
psychiatrist found that a diagnosis of PTSD was not warranted.  
The Board finds the VA examiner's opinion to be more persuasive 
because of the comprehensive examination and that examiner had 
access to the report of the private examiner.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any acquired psychiatric disorder, including a nervous 
disorder and anxiety disorder, was incurred in or aggravated by 
service, or that any psychosis manifested to a compensable degree 
within one year following the Veteran's separation from service.  
As the preponderance of the evidence is against the Veteran's 
claim, service connection for an acquired psychiatric disorder, 
including a nervous disorder and anxiety disorder, is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to 
include a nervous disorder and anxiety disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


